DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claim 1 and added claim 14. Claims 1-14 are pending.
The amendments to the claims have necessitated new claim objections. See claim objections below for details.
The amendments to the claims have necessitated new rejections under 112(b). See 103 rejections below for details.
The amendments to the claims have necessitated new rejections under 103. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 8/8/2022, with respect to the 103 rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that prior art relied upon in the previous Office Action fails to teach or suggest all of the limitations of claim 1 as amended. Therefore, the rejections have been withdrawn.  
However, upon further search and consideration, the amendments to the claims have been found to necessitate new rejections under 103. See 103 rejections below for details.

Claim Interpretations
Claim 1 recites “a method for separating salt from a brine comprising salt, water, and a surfactant, wherein the surfactant is present at a concentration below a critical micellar concentration and a cloud point concentration,” in lines 1-3. 
The term “cloud point concentration” is indefinite, but has been interpreted, for the purposes of examination, as referring to the surfactant concentration required for micelle formation to occur (see 112(b) rejections below for details). Examiner notes that this interpretation is supported by and consistent with Applicant’s specification (paragraph [0015] thereof). 
With regard to this interpretation, it is noteworthy that critical micellar concentration is the surfactant concentration above which micelles will form. Therefore, it is understood that, when a surfactant is below its critical micellar concentration, it will also necessarily be below its “cloud point concentration”. 

The following are new objections necessitated by amendment.
Claim Objections
Claim 1 is objected to because of the following informalities:  
With regard to claim 1: The term “critical micellular concentration” should be replaced with --critical micellar concentration-- or --critical micelle concentration--.  
Appropriate correction is required.

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites “a method for separating salt from a brine comprising salt, water, and a surfactant, wherein the surfactant is present at a concentration below a critical micellar concentration and a cloud point concentration,” in lines 1-3. 
It is unclear if the requirement that “the surfactant is present at a concentration below a critical micellar concentration and a cloud point concentration” holds for the entire method, or if it merely holds for a portion of the method, e.g. a portion of the method prior to the steps of “atomizing the brine to form airborne brine droplets in air,” and “exposing the airborne brine droplets to radiation that vaporizes water in the brine droplets”.
It is not clear to Examiner if the surfactant is vaporized alongside the water in the claimed method, as Applicant’s specification neither confirms nor denies any vaporization of the surfactant. However, taking into consideration that, in at least some embodiments, the surfactant is a cationic surfactant (claim 2), such as cetrimonium bromide (CTAB) (paragraph [0015] of Applicant’s specification), which is solid at temperatures up to 243 °C, it seems unlikely that the surfactant will evaporate in all embodiments.
The claimed method evaporates all of the water in the brine, leaving behind solid salt particles. If the surfactant does not evaporate alongside the water in the claimed method, then it will necessarily be concentrated to a level above its critical micellar concentration and cloud point concentration over the course of evaporating. Even if the surfactant evaporates (either fully or partially), it fully plausible that, over the course of evaporation, the surfactant in the droplets would reach a critical micellar concentration and/or a cloud point concentration due to the decreasing concentration of water in said droplets.
In view of the forgoing, there is a significant likelihood that the vaporizing step would cause the surfactant to become concentrated to a level above its critical micellar concentration and/or cloud point concentration over the course of said vaporizing step. It is unclear if the limitation requiring that “the surfactant is present at a concentration below a critical micellar concentration and a cloud point concentration” excludes such embodiments where the surfactant becomes concentrated to a level above its critical micellar concentration and/or cloud point concentration over the course of said vaporizing step. Applicant’s specification fails to provide clarification on this point.
Examiner considers it unlikely that Applicant wished for the claims to include such an exclusion. Therefore, for the purposes of examination, Examiner has interpreted the requirement that “the surfactant is present at a concentration below a critical micellar concentration and a cloud point concentration” apply only to the brine as it exists at some point before the atomizing and exposing (vaporizing) steps.
Applicant should amend claim 1 to clarify as appropriate.
Claim 1 recites “a method for separating salt from a brine comprising salt, water, and a surfactant, wherein the surfactant is present at a concentration below a critical micellar concentration and a cloud point concentration,” in lines 1-3. The meaning of the term “cloud point concentration” is unclear.
“Cloud point” is an art recognized term that refers to a temperature above which a surfactant rich phase separates from an aqueous solution. Cloud point is not measured in terms of concentration, nor does “cloud point concentration” appear to be an art recognized term. Furthermore, Applicant’s specification does not provide an explicit definition of “cloud point concentration”. Therefore, the scope of the term “cloud point concentration” is unclear.
Applicant’s specification discloses the following: “In the presence of a nonionic surfactant and an ionic salt, the internal pressure of the resultant solution increases, thereby decreasing the required surfactant concentration for micelle agglomeration to occur (this point is known as the cloud point). The compatibility of nonionic surfactants thus depends on the cloud point concentration in electrolytic solutions in comparison to the concentrations required to achieve the desired surface tension minimization,” (paragraph [0015], emphasis added). Examiner understands “micelle agglomeration” to refer to micelle formation. The forgoing disclosure suggests that “cloud point concentration” should be interpreted as the surfactant concentration required for micelle formation to occur.
In view of the above, for the purposes of examination, the term “cloud point concentration” has been interpreted as the surfactant concentration required for micelle formation to occur.
Applicant should amend claim 1 to clarify the scope of “cloud point concentration” as appropriate.
Claims 2-14 are rejected due to their dependency on indefinite claim 1.  

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0225508), in view of Truong-Le et al. (US 2010/0331428), hereafter referred to as Truong-Le, Petrel et al. (US 2014/0288282), hereafter referred to as Petrel, Mahato (US 2015/0336806), and Champe (US 3,163,587).
With regard to claim 1: Li teaches a method of separating salt from a brine (concentrated brine solution) 68 (Abstract, Figure 1, paragraph [0033]), the method comprising:
	Atomizing the brine using atomizer 36 to form airborne brine droplets 34 (Figure 1, paragraph [0033]).
	Exposing the airborne brine droplets 34 to hot vapor 32 to vaporize the water in the brine droplets 34 leaving airborne salt particles (solid salt/dry material) 37 (Figure 1, paragraphs [0033]-[0035]). 
	Separating the airborne salt particles 37 from the air such that said salt particles 37 collect at the bottom of full separation tank 30 (Figure 1, paragraphs [0033]-[0035]).
	And condensing and collecting the vaporized water using condensation tube 42 and pure water storage 160 (Figure 1, paragraphs [0037] and [0038]).
	Li does not explicitly teach that the brine comprises a surfactant, wherein the surfactant is present at a concentration below a critical micellular concentration and a cloud point concentration. 
	However, Li explicitly suggests injecting additives, including but not limited to surfactants, into the desalination system 100 (paragraph [0045]). By this suggestion, Li implicitly suggests an embodiment wherein a surfactant is added to the brine 142 prior to its atomization by atomizer 36.
Furthermore, a person having ordinary skill in the art would recognize that the process of Li is a “spray drying”, i.e. a process wherein a liquid solution is sprayed/atomized and the sprayed liquid is dried to recover solid particles. it is known in the art that surfactants can be used to reduce the droplet size in spray drying methods. For example, Truong-Le teaches a spray drying method (abstract), wherein surfactants can be added to reduce droplet size (paragraph [0046]). A person having ordinary skill in the art would recognize that producing droplets of smaller sizes is advantageous in spray drying methods, as sprays of smaller droplets will have larger contact surface areas between the liquid and the droplets and the drying gas than sprays having larger droplet size.
Regarding concentration of the surfactant, a person having ordinary skill in the art would recognize that the surfactant concentration is a result effective variable in Li. In particular, a person having ordinary skill in the art would recognize that if the concentration of the surfactant is too low, it will not achieve its intended purpose of easing/facilitating recovery of the salt from the brine. On the other hand, if the concentration of the surfactant were too high, it would at least be wasteful, and could possibly interfere with Li’s goal of obtaining drinkable, pure water. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Furthermore, it is known in the art to add surfactants to solutions in spray drying at concentrations less than the critical micelle concentration. For example, Petrel teaches a spray drying process (abstract), wherein surfactants can added at concentrations below their critical micelle concentration in order to alter surface tension and viscosity of a liquid solution and atomized liquid droplets produced therefrom (paragraph [0056]). It is understood that surface tension effects the size of droplets produced in atomization processes. Thus, a person having ordinary skill in the art would recognize that the addition of the surfactant for controlling surface tension in Petrel also controls droplet size. Therefore, in view of Petrel, a person having ordinary skill in the art would recognize that a surfactant could be added at an advantageously low (and therefore not wasteful or excessively contaminating) concentration below its critical micelle concentration for the purposes of reducing droplet size in a spray drying process. 
It would have been obvious to one of ordinary skill in the art to modify Li in view of Truong-Le and Petrel by adding a surfactant to the brine 68 of Li, wherein the surfactant is present at a concentration below a critical micelle concentration, in order to reduce the size of the brine droplets 34 created by the atomizer 36. Because the surfactant is present at a concentration below its critical micelle concentration, it is understood that said surfactant is necessarily present at a concentration below its “cloud point concentration” (see claim interpretation section above for details.)
Modified Li is silent to exposing the airborne brine droplets to radiation that vaporizes water in the brine droplets.
	However, Li does teach heating the brine with solar radiation in heating element 90 prior to atomizing the brine (Figure 1, paragraph [0043]). This teaching would clearly indicate to one of ordinary skill in the art that solar radiation is a suitable means for heating the brine so as to assist in the evaporation thereof.
	Furthermore, it is known in the art to evaporate brine by exposing airborne brine particles to radiation. For example, Mahato teaches a process for purifying liquid (abstract), the method comprising atomizing a contaminated liquid such as seawater (i.e. generating an aerosol from a contaminated liquid) and vaporizing the aerosol, wherein vaporizing the aerosol may comprise applying radiation to the aerosol (Abstract, Figures 1 and 2, paragraphs [0043]-[0045], [0049]-[0050], [0059], and [0069]). The teachings of Mahato would indicate to one of ordinary skill in the art that radiation, e.g. solar radiation, can be effectively applied directly to airborne liquid droplets to facilitate the evaporation thereof.
	It would have been obvious to one of ordinary skill in the art to further modify Li in view of Mahato by exposing the airborne droplets directly to radiation, e.g. solar radiation, in order to further assist in (i.e. facilitate) the evaporation of water from the brine.
	Modified Li is silent to filtering the airborne salt particles from the air.
	However, as discussed above, Li does teach separating the airborne salt particles 37 from the air such that said salt particles 37 collect at the bottom of full separation tank 30 (Figure 1, paragraphs [0033]-[0035]). Furthermore, as discussed above, Li teaches condensing and collecting the vaporized water using condensation tube 42 and pure water storage 160 (Figure 1, paragraphs [0037] and [0038]). From these teachings, it would be clear to one of ordinary skill in the art that it would be desirable in Li to totally separate airborne salt particles from the air, e.g. to prevent contamination of the condensed water with said salt particles.
	It is known in the art to filter out airborne salt particles from distillate vapor in desalination processes. For example, Champe teaches a method of converting brine (sea water/salt water) into fresh, drinkable water (abstract), the method comprising: atomizing the brine using nozzle (106), evaporating the salt water to form airborne salt particles, and filtering out the airborne salt particles from the air using centrifugal head 54 (Figure 1, Column 3 Lines 63, Column 2 Lines 45-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Champe by filtering out the airborne salt particles from the air, in order to ensure total separation of said airborne salt particles from the air.
With regard to claim 3 and 14: Modified Li is silent to the surfactant being an edible surfactant or a non-ionic surfactant.
However, Truong-Le teaches that the use of non-ionic surfactants is preferred when adding surfactants to reduce droplet size. Truong-Le teaches that exemplary preferred surfactants include include block copolymers of polyethylene and polypropylene glycol, polyethylene glycol, sorbitan monolaurate, and polyoxyethylene sorbitan monooleate. At least sorbitan monolaurate is an approved food additive, and therefor edible.
It would have been obvious to one of ordinary skill in the art to further modify Li in view of Truong-Le by selecting sorbitan monolaurate for use as the surfactant, in order to select a surfactant that is explicitly taught to be preferred by Truong-Le for the purposes of reducing droplet size. 
	With regard to claim 5: The radiation may be solar radiation (solar energy) (Mahato: paragraph [0050] and [0069]). At the very least, solar radiation is an obvious variation on the radiation of modified Li, i.e. the “radiation (e.g., ultraviolet, infrared, visible light, microwave, radio, x-ray, or gamma ray radiation)” disclosed in paragraphs [0050] and [0069] of Mahato.
	With regard to claim 6: The brine 68 is produced in a water desalination plant, i.e. in evaporation/distillation tanks 40, 50, and 60 (Li: Figure 1, paragraph [0033]).
	With regard to claim 7: The water desalination plant 40, 50, 60 is a seawater desalination plant (Li: paragraphs: [0030]-[0032]).
	With regard to claim 8: Modified Li does not explicitly teach that the brine has a salt concentration in the range of 0.05 to 3 wt. %. However, in modified Li, the brine, when it is introduced into the system from source 20 via line 22 is in the form of saltwater or brackish water (Li: Figure 1, paragraphs [0033] and [0036]). Brackish water is understood to be water having a salinity of 0.5 to 30 parts per thousand (0.05-3 wt. %). Therefore, it is understood that in modified Li, the brine may be a brine (brackish water) having a salt content in the range of 0.05-3 wt. % when it enters the system via line 22.
With regard to claim 9: modified Li is silent to the brine having a surfactant concentration in the range of 0.1 to 1 mM.
However, a person having ordinary skill in the art would recognize that the surfactant concentration is a result effective variable in modified Li. In particular, a person having ordinary skill in the art would recognize that if the concentration of the surfactant is too low, it will not achieve its intended purpose of easing/facilitating recovery of the salt from the brine. On the other hand, if the concentration of the surfactant were too high, it would at least be wasteful, and could possibly interfere with Li’s goal of obtaining drinkable, pure water. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art to further modify Li by optimizing the concentration of the surfactant in Li, i.e. such that the surfactant were present in the brine at a concentration of in the range of 0.1 to 1 mM, in order to obtain a method wherein the surfactant achieves its purposes of aiding/facilitating the separation of salt from the brine without being wasteful or interfering with the goal of obtaining drinkable, pure water.
With regard to claim 11: Modified Li is silent to the brine droplets having diameters in the range of 1 micrometers to 10 micrometers. 
However, Li teaches that the airborne brine droplets have an average diameter of about 10 micrometers to about 2000 micrometers (Li: Paragraph [0033]). Although the range of droplet diameters taught by Li is not identical to the claimed range, the two ranges append one another, i.e. overlap at endpoints thereof. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
Furthermore, a person having ordinary skill in the art would recognize that droplet size is a result effective variable in processes like that of modified Li. In particular, a person having ordinary skill in the art would recognize that smaller droplets will evaporate more quickly and easily than larger droplets, whereas larger droplets will be easier to produce than smaller droplets. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li by optimizing the diameter of the airborne brine droplets, i.e. such that said droplets have diameters in the range of 1 micrometers to 10 micrometers, in order to obtain airborne droplets which can be quickly and easily evaporated while also being not too difficult to form.
	With regard to claim 13: In modified Li, collecting and condensing the vaporized water comprises passing the vaporized water through condensation tube 42 in which it is condensed (Li: Figure 1, paragraph [0037]), wherein said condensation tube 42 may be in the form of a coiled tubing (paragraph [0044]). Although it is not explicitly taught, it is understood that at least some of said water vapor will be condensed on the inner surface of the condensation tube 42 as it passes over said inner surface, i.e. by virtue of said water vapor being cooled through contact with said inner surface. In embodiments where the condensation tube 42 is a coiled tubing, the surfaces of said tube are wavy, i.e. curving in multiple directions. Thus, said inner surface of the condensation tube 42 upon which the water vapor condenses is understood to be a wavy.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Truong-Le, Petrel, Mahato, and Champe, as applied to claim 1 above, and in further view Hirsch (“Surface Active Agents (Surfactants)”; https://betaknowledge.ulprospector.com/3106/pc-surface-active-agents-surfactants/#:~:text=There%20are%204%20types%20of,charge%20groups%20in%20its%20head.).
With regard to claim 2: Modified Li is silent to the surfactant being a cationic surfactant.
However, cationic surfactants are known in the art (see Hirsch, section titled “Cationic surfactant”). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). Furthermore, the selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Hirsch by selecting a well-known type of surfactant, e.g. an anionic surfactant, for use as the surfactant in modified Li, in order to obtain a method which makes use of a predictably functional surfactant. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Truong-Le, Petrel, Mahato, and Champe, as applied to claim 1 above, and in further view of Agassandian et al. (“surfactant phospholipid metabolism”).
With regard to claim 4: Modified Li is silent to the surfactant being a phospholipid surfactant.
However, Phospholipid surfactants are known in the art (see Agassandian et al., abstract). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). Furthermore, the selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Agassandian et al. by selecting a well-known type of surfactant, e.g. phospholipid surfactant, for use as the surfactant in modified Li, in order to obtain a method which makes use of a predictably functional surfactant.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Truong-Le, Petrel, Mahato, and Champe, as applied to claim 1 above, and in further view of Ari (“Jet, Ultrasonic, and Mesh Nebulizers: An Evaluation of Nebulizers for Better Clinical Outcomes”).
With regard to claim 10: Modified Li does not explicitly teach that the atomizing of the brine is carried out using a jet nebulizer.
However, Li teaches that the atomizer 36 can have any configuration that is able to convert the brine 68 into droplets (paragraph [0033]). Jet nebulizers are known in the art to be effective atomizers (see Ari, abstract, section titled “Jet Nebulizers”). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Ari by using a jet nebulizer as the atomizer, in order to obtain a method which makes use of an atomizer that is predictably capable of converting the brine into droplets (i.e. an atomizer which is predictably capable of atomizing the brine). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Truong-Le, Petrel, Mahato, and Champe, as applied to claim 1 above, and in further view of Stevenson et al. (US 2011/0017584), hereafter referred to as Stevenson.
With regard to claim 12: Modified Li is silent to the filtering of airborne salt particles from the air comprising passing the airborne salt particles over a plurality of wires to which the salt particles adhere.
However, such a method of filtering salt particles is known in the art. For example, Stevenson teaches a method of desalinating water (abstract), wherein demisters 38 are used to filter out (capture) any airborne salt particles from a vapor stream passing therethrough, wherein the captured salt particles adhere to the demister (Figure 1, paragraph [0040]). 
Stevenson does not explicitly teach that the demisters are comprised of a plurality of wires to which the salt particles adhere. However, it wires mesh demisters, i.e. demisters comprised of a plurality of wires forming one or more layers of wire mesh, are notoriously well known in the art.
It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Stevenson in view of Li by replacing the filtering step of modified Li with a filtering step wherein the salt particles are filtered out of the air using one or more demisters, i.e. wire mesh demisters, wherein said filtering step comprises passing the airborne salt particles over a plurality of wires, i.e. the wires constituting the mesh of the demisters, to which the salt particles adhere, in order to obtain a method having a predictably workable step of filtering out salt particles from the air.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergna et al. (US 4,131,542) provide evidence that surface tension effects droplet size (see column 6 Lines 20-45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772